Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-9 have been examined in this application.
The filling date of this application number recited above is July 16, 2019. Foreign Priority has been claimed in the Application Data Sheet with Foreign Application Number JP 2018-234419, therefore the examination will be undertaken in December 14, 2018 as the priority date, for applicable claims.
No additional information disclosure statement (IDS) has been filed to date.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the terminal payment data" in the last line. There is insufficient antecedent basis for this limitation in the claim, as there was no prior disclosure of the term “terminal payment data”, but only “terminal payment type data”, therefore it has been interpreted as such for examination purposes.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The Claims are directed to an abstract idea, Methods of Organizing Human Activity. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
As per Claims 1, 4, and 6, the claims recite a payment method, “comprising:
execute payment processing in accordance with payment method of a purchaser; 
and manage payment method for the payment processing, 
read biometric information of the purchaser, 
obtain the biometric information of the purchaser, 
send an inquiry including the obtained biometric information, 

execute the payment processing in accordance with payment type included in the payment method in the response, 
store the payment method in association with the biometric information of the purchaser, the payment method including, as payment type, one or more payment types and a unique purchaser-specific code for each payment type included in the payment method, 
search by using the biometric information included in the inquiry received, 
detect the payment method that is in association with the biometric information included in the inquiry, 
generate the response to the received inquiry, the response including the one or more payment types and the corresponding unique purchaser-specific code for each of the one or more payment types included in the detected payment method, and 
send the generated response.”
The limitation of the claims recited above, under its broadest reasonable interpretation, is directed to an organized human activity by performing commercial interactions and fundamental economic practice. The method recited above is an interaction between a merchant and a purchaser processing a transaction, wherein the purchaser provides an authentication such as biometric information for the transaction and a payment type is selected based on the biometric information, therefore the claimed method is a sales activity between a merchant and a purchaser performing a transaction, which is a commercial interaction. Additionally, the claimed method involves transaction authentication by using purchaser’s biometric information, wherein the process of transaction authentication and/or processing is a fundamental economic practice. Therefore, the claims are directed to an abstract idea.
This judicial exception is not integrated into practical application. In particular, the claims recite an additional element of “terminal”, “biometric information reader device”, “server”, “database”, “communication interface”, and “processor” to perform the method recited above by instructing the abstract idea to be performed “by” these generic computer components. These general computer components are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer system. Specifications recites the terminal may be a known configuration such as a POS terminal with a fingerprint reader device (Specifications Page 17 lines 12-15), processor may be general component such as a CPU (Specifications Page 13-14 and Figure 5), and the server is made of general computer components (Specifications Page 13 and Figure 4). The method recited by the claims are merely applying the abstract idea on generic computer components to perform generic functions, such as: receive, send, store, detect, and execute data. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer based system is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer system. Mere instructions to apply an exception using a generic computer system cannot provide an inventive concept. The claims are not patent eligible.
Regarding dependent claims, they are still directed to an abstract idea without significantly more.
Claims 2 and 7 recite “wherein the inquiry command further includes terminal identifier information identifying the payment terminal, 
the payment terminal further includes a storage device configured to store terminal identifier information identifying the payment terminal, 
the management server further includes a second database configured to store the terminal payment type data indicating which payment types can be processed at the payment terminal linked to the terminal identifier information, 
the first processor is configured to generate the inquiry command including the biometric information of the purchaser and the terminal identifier information, and 
the second processor is configured to:
search the second database by using the terminal identifier information included in the inquiry command, 
detect, in the second database, the terminal payment type data linked to the terminal identifier information in the inquiry command, and 
detect a payment type that can be processed at the payment terminal that matches a payment type in the terminal payment data.” Similar to its parent claims, the additional element of a “storage device” is a generic computer component with mere instructions to perform generic functions, such as to store data, therefore the claims are rejected for at least the same rationale as applied to their parent claim above.
Claims 3 and 5 recite “wherein the second processor is configured to send the response command to the payment terminal via the second communication interface when a plurality of payment types are detected in the searching of the second database, and 
the first processor is configured to:
select one payment type from the plurality of payment types, and 
execute the payment processing in accordance with the selected payment type and the corresponding unique purchaser specific code for the selected payment type.	These additional steps of each claims fail to remedy the deficiencies of their parent claim above because they are merely further limiting the rules used to conduct the previously recited judicial exception, and are therefore rejected for at least the same rationale as applied to their parent claim above; therefore they still recite abstract ideas.”
Claim 8 recites “wherein the processor is further configured to include the detected payment type that matches the payment type in the terminal payment data in the response command.”
Claim 9 recites “wherein the first processor is further configured to:
cause a display device of the payment terminal to display a screen permitting selection of a payment type if the detected payment type data included in the response command includes a plurality of payment types; and 
execute the payment processing in accordance with a selection of payment type made via the displayed screen.” Similar to its parent claims, the additional element of a “display device” is a generic computer component with mere instructions to perform generic functions, such as to display data, therefore the claims are rejected for at least the same rationale as applied to their parent claim above.
These additional steps of each claims fail to remedy the deficiencies of their parent claim above because they are merely further limiting the rules used to conduct the previously recited fundamental economic practice, and are therefore rejected for at least the same rationale as applied to their parent claim above.
	Claims 2-3, 5, and 7-9, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are sufficient to integrate into a practical application and do not amount to significantly more than the judicial exception. Similarly to the independent claims, each claim recites using a generic computer component to perform the abstract idea as mentioned above. Therefore, prong 2 and step 2B analysis are similar to above and these claims are not eligible.
Therefore, Claims 1-9 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. (U.S. 2007/0288320) in view of Lloyd et al. (U.S. 2017/0091764).

As per Claims 1, 4, and 6, Cooper discloses a payment system, comprising:
a payment terminal configured to execute payment processing in accordance with payment method data of a purchaser (See Figure 4 - 305 "POS Workstation"); and
a management server configured to manage payment method data for the payment processing (See Figure 4 - 330 "Shared Client Device" and 335 "Identity Provider Service"), 
the payment terminal (See Figure 4 – 305 “POS Workstation”) including: 
a biometric information reader device configured to read biometric information of the purchaser (See Figure 4 - 310 "Biometric Sensor"), 
a first communication interface configured to communicate with the management server (See Figure 4 - 415 "Shared Client API"), and 
a first processor configured to: 
obtain the biometric information of the purchaser read by the biometric information reader device (Figure 5 block 525 discloses capturing the consumer's biometric information by biometric sensor by which in block 530 the POS workstation receives the biometric information), 
send an inquiry command including the obtained biometric information to the management server via the first communication interface ([0032 lines 13-15] "Ultimately, the POS workstation 305 may transmit the biometric information (template or captured image) to the shared client device 330 (Step 535)" see Figure 5 block 535, by which the shared client device assembles the data, and [0035 lines 1-3] "The identity provider service 340 may receive the assembled data transmitted from the shared client device 330"), 
receive a response command from the management server in response to the inquiry command via the first communication interface ([0035 lines 9-20] "If a match is found, the identity provider service 340 may retrieve an electronic wallet associated with the matched stored biometric template and transmit (Step 560) the wallet to the shared client device 330 … A representation of at least a portion of the information contained in the electronic wallet may then be routed to the POS workstation 305 corresponding to the transaction" see also Figure 5 block 560 and block 565), and 
execute the payment processing in accordance with payment type data included in the payment method data in the response command ([0036 lines 7-14] "The selected payment option may then be forwarded to the POS workstation 305 which may have received the actual payment account information related to the selected payment option from the shared client device 330 in Step 565. In such an embodiment, the POS workstation 305 is able to forward transaction payment details, including the payment account information to the payment processors 350 or 355 for processing" see also Figure 5 block 570), 
the management server (See Figure 4 – 335 “Identity Provider Service”) including: 
a first database configured to store the payment method data in association with the biometric information of the purchaser … (See Figure 3 - 345 "Database" as disclosed [0028] “The identity provider service 340 may include a database 345, for example, for the storage of consumers' registration biometric templates and/or images”), 
a second communication interface configured to communicate with the payment terminal (See Figure 4 - 435 "Identity Provider Service API"), and 
a second processor configured to:
search the first database by using the biometric information included in the inquiry command received from the payment terminal via the second communication interface ([0035 lines 3-7] "The identity provider service 340 may determine (Step 555) a match between at least a portion of the assembled data (e.g., the biometric template and the consumer identifying information) and stored information (e.g., stored biometric template and consumer identification number)"), 
detect, in the first database, the payment method data that is in association with the biometric information included in the inquiry command (Figure 5 block 555 which discloses determining a match of the payment method data to the consumer's biometric data, wherein if there is a match, then a payment method data is retrieved as disclosed [0035] “If a match is found, the identity provider service 340 may retrieve an electronic wallet associated with the matched stored biometric template”), 
generate the response command to the received inquiry command, the response command including the one or more payment types and the corresponding unique purchaser-specific code for each of the one or more payment types included in the detected payment method data ([0035] “the identity provider service 340 may retrieve an electronic wallet associated with the matched stored biometric template and transmit (Step 560) the wallet to the shared client device 330. The electronic wallet may be transmitted by the identity provider service 340 in an encrypted format, and the shared client device 330 may decrypt at least a portion of the information pertaining to the electronic wallet (e.g., payment modalities)” wherein the electronic wallet contains the consumer’s different payment modalities, as disclosed in [0002], with unique purchaser-specific code of each payment types, such as “checking account information” or [0009] “representations of one or more credit cards or debit cards”), and 
send the generated response command to the payment terminal via the second communication interface ([0035 lines 9-13] "If a match is found, the identity provider service 340 may retrieve an electronic wallet associated with the matched stored biometric template and transmit (Step 560) the wallet to the shared client device 330" which the shared client device may send the electronic wallet data to the POS Workstation as disclosed [0035] “A representation of at least a portion of the information contained in the electronic wallet may then be routed to the POS workstation 305 corresponding to the transaction”).
Cooper may not explicitly disclose, but Lloyd discloses:
a first database configured to store the payment method data in association with ... the payment method data including, as payment type data, one or more payment types and a unique purchaser-specific code for each payment type included in the payment method data (See Figure 2 disclosing Token and Account Database 52 as disclosed [0062] “the user 202 may generate (e.g., create, request, or the like) a token in order to make a payment using the tokenization service 50, and in response the tokenization service 50 provides a token to the user and stores an association between the token and the user account number in a secure token and account database 52. In some embodiments the tokenization service may provide the user with a token in encrypted form for added security, such that only intended recipients (for example: tokenization service 50, issuing financial institution 20, payment device 4 or the like) may identify and/or decrypt the token data” wherein the database stores a plurality of tokens created for a user to be associated with their accounts, which the user account number is a unique purchaser-specific code, as disclosed by Specifications (Page 11 Lines 11-13) “the purchaser-specific code is a unique code assigned to a purchaser who uses a payment method of a corresponding payment type”. Additionally, encryption would also provide a unique purchaser-specific code to be associated with the token).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize database storing payment data as in Lloyd in the system executing the method of Cooper, wherein the system of Cooper already includes a database storing user’s biometric information to be associated with their payment data which incorporates the user’s electronic wallet comprising a plurality of payment modalities, with the motivation of offering [0001] “to ensure the safety and protection of their customers' financial information” as taught by Lloyd over that of Cooper.

As per Claims 2 and 7, Cooper discloses the payment system according to claim 1 and the management server according to claim 6, wherein
the inquiry command further includes terminal identifier information identifying the payment terminal, the payment terminal further includes a storage device configured to store terminal identifier information identifying the payment terminal ([0035 lines 20-27] “In order to route the portions of the electronic wallet to the appropriate POS workstation 305 in an embodiment with multiple checkout areas at a merchant location, the shared client device 330 may maintain a data structure that keeps track of communication sessions and associates a checkout area (e.g., by using a POS workstation identification number, etc.) with each communication session” wherein the POS interfaces with the shared client device as disclosed [0025] “The POS workstation 305 may include a “thin client software” component for interfacing with the biometric sensor 310, which may be connected to a port of the POS workstation, and for interfacing with the shared client device 330”), and
the first processor is configured to generate the inquiry command including the biometric information of the purchaser and the terminal identifier information ([0032 lines 13-15] "Ultimately, the POS workstation 305 may transmit the biometric information (template or captured image) to the shared client device 330 (Step 535)" see Figure 5 block 535, by which the shared client device assembles the data, and see also [0026] “The shared client device 330 may operate as a shared central processing server that is located at the merchant location and provides biometric processing and authentication communication capabilities to all POS work stations 305 at the location”, wherein as disclosed by [0035] a POS workstation identification number is tracked by the shared client device, and is included when performing the transaction, as further disclosed in Claims 23 and 32 of the prior art).
Cooper may not explicitly disclose, but Lloyd discloses:
the management server further includes a second database configured to store the terminal payment type data indicating which payment types can be processed at the payment terminal linked to the terminal identifier information ([0093 lines 13-19] “The database may be searchable and retrievable database comprising transaction terminal identifiers and the corresponding merchant facility location, type of transactions allowed (for example, credit card transactions, debit card transactions, digital wallet payments, token or payment credentials, card providers accepted and the like) and other parameters”), 
the second processor is configured to:
search the second database by using the terminal identifier information included in the inquiry command ([0093 lines 13-14] “The database may be searchable and retrievable database comprising transaction terminal identifiers”), 
detect, in the second database, the terminal payment type data linked to the terminal identifier information in the inquiry command, and detect a payment type that can be processed at the payment terminal that matches a payment type in the terminal payment data ([0093 lines 13-19] “The database may be searchable and retrievable database comprising transaction terminal identifiers and the corresponding merchant facility location, type of transactions allowed (for example, credit card transactions, debit card transactions, digital wallet payments, token or payment credentials, card providers accepted and the like) and other parameters” wherein determining type of transactions allowed (e.g. credit, debit, etc.) is detecting a payment type for the corresponding transaction terminal).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a second database to store terminal payment type data, and a second processor to search and detect terminal payment type data as in Lloyd in the system executing the method of Cooper, wherein the system of Cooper also discloses of identifying terminals by POS identifications, with the motivation of offering [0001] “to ensure the safety and protection of their customers' financial information” as taught by Lloyd over that of Cooper.

As per Claim 3, Cooper discloses the payment system according to claim 2, wherein
the second processor is configured to send the response command to the payment terminal via the second communication interface when a plurality of payment types are detected in the searching of the second database ([0035 lines 9-17] “If a match is found, the identity provider service 340 may retrieve an electronic wallet associated with the matched stored biometric template and transmit (Step 560) the wallet to the shared client device 330. The electronic wallet may be transmitted by the identity provider service 340 in an encrypted format, and the shared client device 330 may decrypt at least a portion of the information pertaining to the electronic wallet (e.g., payment modalities)” wherein the electronic wallet is disclosed to contain a plurality of payment types (e.g. payment modalities) as disclosed in [0002]), and 
the first processor is configured to:
select one payment type from the plurality of payment types (See Figure 5 block 565 “Display Electronic Wallet to Consumer at PIN Pad” as disclosed [0036] “In such an embodiment, software at the POS workstation 305 may forward the selected payment option received from the PIN pad 315 to the shared client device 330, which then extracts the associated payment account information from the electronic wallet received in Step 560 and forwards it to the POS workstation 305”), and 
execute the payment processing in accordance with the selected payment type and the corresponding unique purchaser specific code for the selected payment type ([0036] “Alternatively, the shared client device 330 may keep the account information, obtain the additional transaction details from the POS workstation 305 and directly communicate with the payment processors 350 or 355 in order to process the transaction” see also Figure 5 block 570).

As per Claim 5, Cooper discloses the payment terminal according to claim 4, wherein the processor is configured to:
select the one of the one or more payment types when a plurality of payment types is included in the response command ([0036] “Information associated with the electronic wallet may then be forwarded by the POS workstation 305 to the PIN pad 315 and displayed (Step 565), for example, as a menu of payment options on the PIN pad. The consumer may select one of the payment options by, for examples pressing a button on or otherwise supplying information to the PIN pad 315 … In such an embodiment, software at the POS workstation 305 may forward the selected payment option received from the PIN pad 315 to the shared client device 330, which then extracts the associated payment account information from the electronic wallet received in Step 560 and forwards it to the POS workstation 305”).

As per Claim 8, Cooper may not explicitly disclose, but Lloyd discloses the management server according to claim 7, wherein the processor is further configured to include the detected payment type that matches the payment type in the terminal payment data in the response command ([0093] “In this regard the merchant may have multiple locations, each location having one or more transaction terminals, therefore, the system may compare a received transaction terminal identifier against a merchant database of point of transaction terminals and identify the merchant location. The database may be searchable and retrievable database comprising transaction terminal identifiers and the corresponding merchant facility location, type of transactions allowed (for example, credit card transactions, debit card transactions, digital wallet payments, token or payment credentials, card providers accepted and the like) and other parameters” wherein a type of transactions allowed (e.g. credit, debit, etc.) is detected to determine a payment type for the corresponding transaction terminal).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize determining type of transaction allowed for the corresponding terminal as in Lloyd in the system executing the method of Cooper, wherein the system of Cooper also discloses of identifying terminals by POS identifications, with the motivation of offering [0001] “to ensure the safety and protection of their customers' financial information” as taught by Lloyd over that of Cooper.

As per Claim 9, Cooper discloses the payment system according to claim 1, wherein the first processor is further configured to:
cause a display device of the payment terminal to display a screen permitting selection of a payment type if the detected payment type data included in the response command includes a plurality of payment types ([0043] “Information associated with the electronic wallet may then be forwarded by the shared client device 625 to the PIN pad 615 and displayed (Step 760), for example, as a menu of payment options on the PIN pad” wherein the electronic wallet contains a plurality of payment types as disclosed in [0002] “”electronic wallet” containing the consumer's different payment modalities”); and 
execute the payment processing in accordance with a selection of payment type made via the displayed screen ([0043] “The selected payment option may then be forwarded to the shared client device 625. The shared client device 625 is able to forward transaction payment details, including the payment account information to the payment processors 645 or 650 for processing”).

Response to Arguments
Applicant's arguments filed November 04, 2020, have been fully considered but they are not persuasive.
Applicant’s arguments, see pages 10 to 13, with respect to the 35 U.S.C. 101 rejection of the claims, have been fully considered but they are not persuasive. Further explanation is given below.
Applicant argues, see pages 10 to 12, that the claims are not directed to an abstract idea. Examiner respectfully disagrees. Although the claims are directed/drawn to payment system incorporating various tangible components which interact with tangible items, the claims recite a process performed by these components. As disclosed by the Specifications, the invention presents a payment system which a terminal is configured to “execute payment processing in accordance with a payment method of a purchaser” and a management server is configured to “manage payment method data for the payment processing” (page 4). The claims recite a series of steps performed by the “payment system”, by which the additional elements are performing the method of “payment processing” of a purchaser, which the system would require an interaction between a “purchaser” and a “merchant” to process the transaction for a product or service. The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. For further clarification, the Examiner has removed the additional elements recited by the independent claims 1, 4, and 6 above under 35 U.S.C. 101 rejection. Therefore, as discussed above under 35 U.S.C. 101 rejection, the claims are directed to an abstract idea by performing commercial interactions, and additionally fundamental economic practices, according to the amendment to the claims.
Applicant argues, see pages 12 to 13, that the recited judicial exception (abstract idea) is integrated into a practical application. Examiner respectfully disagrees. Step 2A Prong Two of the Alice/Mayo analysis is to evaluate whether the claim recites additional elements that integrate the exception into a practical application of the exception using a set of considerations, see MPEP 2106.04(d). Currently presented set of claims do not present a system “improving the speed and convenience of everyday purchasing transactions”, but are merely providing instructions to generic computer components to perform generic functions, such as receiving and transmitting data. As discussed above under 35 U.S.C. 101 rejection, the Specifications discloses these additional elements as generic computer components to perform generic functions (e.g. a processor configured to receive, send, and execute data). Therefore, the 35 U.S.C. 101 rejection still stands.
Applicant’s arguments, see pages 13 to 14, with respect to the 35 U.S.C. 102(a)(1) rejection of Claims 1 and 4-6 have been fully considered and are persuasive in view of the current amendments. Therefore, the 35 U.S.C. 102(a)(1) rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of 35 U.S.C. 103 rejection with referenced prior art Lloyd et al. (U.S. 2017/0091764).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Abouyounes (U.S. 2007/0284432) discloses a method and system that enable buyers to pay for goods and services using only their fingerprints at the time and location of purchase.
Dorogusker (U.S. 9,519,901) discloses methods and systems may process one or more payment transactions between a merchant and a customer by registering, by a biometric sensor of a payment object reader or a mobile device, a biometric characteristic as a biometric payment instrument, for example by obtaining data corresponding to a biometric characteristic of the customer.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H JUNG whose telephone number is (571)270-5018.  The examiner can normally be reached on Mon - Fri 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M Behncke can be reached on 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.H.J./           Examiner, Art Unit 3697                                                                                                                                                                                            
	
	/CHRISTINE M BEHNCKE/           Supervisory Patent Examiner, Art Unit 3697